DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-13, 15, and 17-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0267696 A1), and further in view of Kim et al. (US 2019/0215862 A1), and further in view of Kim et al. (US 2019/0215863 A1), hereinafter known as Kim-B.

Regarding claim 1, Li discloses a method of a user equipment (UE), the method comprising:
receiving, via a Radio Resource Control (RRC) message (fig.5 element 2a wherein the UE receives an RRCConnectionReconfigure), a resource configuration (fig.5 which teaches the grant-free resource allocation) of a first configured grant (fig.5 which teaches a grant free resource allocation (e.g. a configured grant) or semi-persistent resource allocation) to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission using the first configured grant (fig.5 wherein the UE receives grant-free resource allocation and performs mobile originated (MO) uplink transmission), an uplink grant (fig.5 element 7a wherein the eNB/gNB NACK the uplink transmission using the grant-free resources, and transmits on a downlink UL-Grant) in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	determining, a radio network temporary identifier (RNTI) to which the uplink grant is addressed, wherein the RNTI is a first RNTI or a second RNTI;
determining, whether a new data indicator (NDI) is toggled or not toggled for the HARQ process;
determining, based on the RNTI to which the uplink grant is addressed and the whether the NDI is toggled or not toggled, whether the uplink grant received after the performing the firs new transmission using the first configured grant is for performance of a second new transmission of for a performance of a first retransmission; and
	performing the second new transmission using the uplink grant in RRC Inactive state is the UE determines that the uplink grant is for performance of the second new transmission.  
	In an analogous art, Kim discloses: 
	determining, a radio network temporary identifier (RNTI) to which the uplink grant is addressed, wherein the RNTI is a first RNTI or a second RNTI (par.[0330] describes SPS (e.g. configured grant or grant-free) scheduling carried in DCI on physical downlink control channel. Par.[0334 – 0335] teaches a HARQ retransmission mechanism, wherein the UE may receive UL grant for retransmission, via a dynamic UL grant (e.g. the UL grant received after performing SPS transmission) par.[0337 – 0339] describes dynamic C-RNTI) or a second RNTI (par.[0340] Indication with SPS C-RNTI); 
	determining, whether a new data indicator (NDI) is toggled or not toggled for the HARQ process (par.[0338 – 0339] describes identifying the RNTI which is associated with the user based upon connected state, and then checking the NDI for toggle in the message with the RNTI therein);
	determining, based on the RNTI to which the uplink grant is addressed and the whether the NDI is toggled or not toggled, whether the uplink grant received after the performing the firs new transmission using the first configured grant is for performance of a second new transmission of for a performance of a first retransmission (par.[0337 – 0339] describes a dynamic grant with C-RNTI as opposed to SPS with SPS C-RNTI, and determining whether or not the NDI is toggled with respect to a new transmission or retransmission).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the techniques as discussed Li for grant-free uplink transmission, with HARQ process as discussed in Kim. The motivation/suggestion would have been to allow for a UE to determine the type of uplink transmission the control information is directed to.
While Li and Kim teach reception of grant-free resources using an RRC message, performing a grant-free uplink transmission in an RRC_INACTIVE, and receiving a NACK to the uplink while also receiving an UL-Grant and performing a retransmission using the UL-grant, they do not disclose:
	performing the second new transmission using the uplink grant in RRC Inactive state.
	In an analogous art, Kim-B discloses performing the second new transmission using the uplink grant in RRC inactive state (par.[0091] which recites, in part, “On the other hand, since the retransmission timing is not defined in the asynchronous HARQ, the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission through the physical downlink control channel (PDCCH) physical channel every time the retransmission is performed”. Par.[0195] disclose that the UE may transmit data in the RRC_Inactive).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and Kim, with the methods as discussed in Kim-B for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim-B: par:[0163]).
	
Regarding claims 2 and 12, Kim-B discloses determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on an new data indicator (NDI) in the uplink grant (par.[0091] which recites, in part, ““More specifically, information on which HARQ process this transmission is transmitted through the HARQ process ID field in the PDCCH, and information on whether this transmission is the initial transmission or the retransmission indicates retransmission when the corresponding bit is not changed compared to the existing value and indicates new transmission when the corresponding bit is changed to other values new transmission, using a new data indicator (NDI) bit in the PDCCH”).


	Regarding claims 3 and 13, Kim-B discloses the HARQ process is configured for performing the first new transmission (par.[0091] which recites, in part, “the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission”).

	 

Regarding claims 5 and 15, Kim-B discloses:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the NDI is considered to be toggled (par.[0091] discloses that when the NDI indicates a new transmission then the bit is a new value. That is if the value for retransmission is, then then the new value could be 1, that is the value is toggled); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the indication is considered to be not toggled (par.[0091] discloses when the NDI indicates retransmission the bit value is the old value. That is, the disclosure teaches that new transmissions are indicated by a first value that is changed and retransmission are another value different from the first value that indicates a retransmission is unchanged thus the bit is untoggled).

Regarding claims 7 and 17, Kim discloses:
the determining whether the uplink grant (par.[0337 – 0339] describes a dynamic grant (e.g. an UL grant)) is for performance of the second new transmission (par.[0338 – 0339] describes determining if the NDI is toggled or not in combination with the type of RNTI e.g. SPS-RNTI or dynamic C-RNTI) or for performance of the first retransmission (par.[0337 – 0340] describes determining whether retransmission or new transmission) comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission).

Regarding claims 8 and 18, Kim discloses the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on whether the RNTI is a first RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission), indicative of the uplink grant being for performance of a new dynamic scheduled transmission (par.[0337 – 0340] describes determining whether retransmission or new transmission) or a retransmission of a dynamic scheduled transmission (par.[0337 – 0340] describes determining whether retransmission or new transmission), or the RNTI is a second RNTI indicative of the uplink grant being for performance of a retransmission of a configured transmission (par.[0337 – 0340] describes determining whether retransmission or new transmission); 
the determination that the uplink grant is for performance of the second new transmission is based on an indication in the uplink grant and a determination that the RNTI is the first RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission); and 
the second new transmission corresponds to the new dynamic scheduled transmission (par.[0337 – 0340] describes determining whether retransmission or new transmission); and 
the RNTI indicates that the uplink grant is for performance of a retransmission of a configured transmission if the RNTI is a second RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission).

Regarding claims 9 and 19, Kim discloses the new dynamic scheduled transmission corresponds to a new transmission using a dynamic grant (par.[0337 – 0340] describes determining whether retransmission or new transmission); 
and the configured transmission corresponds to a new transmission using a configured grant (par.[0337 – 0340] describes determining whether retransmission or new transmission).

Regarding claims 10 and 20, Kim-B discloses the first new transmission corresponds to a new transmission of a first Medium Access Control Protocol Data Unit (MAC PDU);
 the second new transmission corresponds to a new transmission of a second MAC PDU (par.[0091] discloses a new transmission); and 
the first retransmission corresponds to a retransmission of the first MAC PDU (par.[0091] discloses a retransmission of a failed first transmission).

Regarding claim 11, Li discloses:
a User Equipment (UE) comprising: 
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising:
receiving, via a Radio Resource Control (RRC) message (fig.5 element 2a wherein the UE receives an RRCConnectionReconfigure), a resource configuration (fig.5 which teaches the grant-free resource allocation) of a first configured grant (fig.5 which teaches a grant free resource allocation (e.g. a configured grant) or semi-persistent resource allocation) to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission using the first configured grant (fig.5 wherein the UE receives grant-free resource allocation and performs mobile originated (MO) uplink transmission), an uplink grant (fig.5 element 7a wherein the eNB/gNB NACK the uplink transmission using the grant-free resources, and transmits on a downlink UL-Grant) in RRC inactive sate via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
In an analogous art, Kim discloses: 
	determining, a radio network temporary identifier (RNTI) to which the uplink grant is addressed, wherein the RNTI is a first RNTI or a second RNTI (par.[0330] describes SPS (e.g. configured grant or grant-free) scheduling carried in DCI on physical downlink control channel. Par.[0334 – 0335] teaches a HARQ retransmission mechanism, wherein the UE may receive UL grant for retransmission, via a dynamic UL grant (e.g. the UL grant received after performing SPS transmission) par.[0337 – 0339] describes dynamic C-RNTI) or a second RNTI (par.[0340] Indication with SPS C-RNTI); 
	determining, whether a new data indicator (NDI) is toggled or not toggled for the HARQ process (par.[0338 – 0339] describes identifying the RNTI which is associated with the user based upon connected state, and then checking the NDI for toggle in the message with the RNTI therein);
	determining, based on the RNTI to which the uplink grant is addressed and the whether the NDI is toggled or not toggled, whether the uplink grant received after the performing the firs new transmission using the first configured grant is for performance of a second new transmission of for a performance of a first retransmission (par.[0337 – 0339] describes a dynamic grant with C-RNTI as opposed to SPS with SPS C-RNTI, and determining whether or not the NDI is toggled with respect to a new transmission or retransmission).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the techniques as discussed Li for grant-free uplink transmission, with HARQ process as discussed in Kim. The motivation/suggestion would have been to allow for a UE to determine the type of uplink transmission the control information is directed to.
While Li and Kim teach reception of grant-free resources using an RRC message, performing a grant-free uplink transmission in an RRC_INACTIVE, and receiving a NACK to the uplink while also receiving an UL-Grant and performing a retransmission using the UL-grant, they do not disclose:
	performing the second new transmission using the uplink grant in RRC Inactive state.
	In an analogous art, Kim-B discloses performing the second new transmission using the uplink grant in RRC inactive state (par.[0091] which recites, in part, “On the other hand, since the retransmission timing is not defined in the asynchronous HARQ, the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission through the physical downlink control channel (PDCCH) physical channel every time the retransmission is performed”. Par.[0195] disclose that the UE may transmit data in the RRC_Inactive).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and Kim, with the methods as discussed in Kim-B for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim-B: par:[0163]).

Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kim, and Kim-B as applied to claims 1 and 11 above, in view of Lee et al. (US 2020/0107268 A1).
Regarding claim 21 and 22, the combination of Li, Kim, and Kim-B: and in particular Li teaches an RNTI which is used for both RRC_CONNECTED and RRC_INACTIVE, however, they do not explicitly disclose:
the first RNTI is used in RRC connected mode and is reused in RRC_INACTIVE state and the second RNTI is configured in RRC Connected mode and is to be used in RRC Inactive State, or;
the first RNTI is configured in RRC connected mode and is to be used in RRC inactive state, and the second RNTI is used in RRC connected mode and is reused in RRC inactive state.
However, the technique for configuring an I-RNTI in connected mode for use in an inactive mode where the context of the UE is stored at the network, or the use of C-RNTI or CS-RNTI and promoting the RNTI for use inactive or connected was well-known prior to effective filing date of the claimed application. For example, the disclosure of Lee teaches:
the first RNTI is used in RRC connected mode and is reused in RRC_INACTIVE state (par.[0173] describes a type-1 and type-2 configured grant configurations, and par.[0174] describes addressing the type-1 configuration to the CS-RNTI, wherein the type-1 or type-2 configuration is used for SDT/EDT on the uplink and in RRC_INACTIVE) and the second RNTI is configured in RRC Connected mode and is to be used in RRC Inactive State (par.[0257] describes the configuration of a configured grant, wherein the configuration comprises the Inactive RNTI (I-RNTI), wherein the I-RNTI is configured before the UE enters into RRC_INACTIVE), or;
the first RNTI is configured in RRC connected mode and is to be used in RRC inactive state, and the second RNTI is used in RRC connected mode and is reused in RRC inactive state (as described above, the disclosure of Lee teaches the use of CS-RNTI, which is configured to be used in RRC_CONNECTED or RRC_INACTIVE which is known in the art, and also the I-RNTI, which is configured in RRC_CONNECTED, but is used when the context of the UE is stored when the UE enters into RRC_INACTIVE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed application to apply the SDT/EDT methods as discussed in Li, with the determination of a first RNTI or second RNTI, along with the NDI as discussed in Kim, with the transmission of SDT using the uplink grant while the UE is in RRC_INACTIVE as discussed in Kim-B, with the particular RNTI as discussed in Lee. The motivation/suggestion would have been that the reuse of RNTI allows for reduced signaling overhead between the UE and network, further, particular RNTI may signal alone whether a grant is for retransmission or new transmission (Lee: par.[0174 – 0176]).

Regarding claim 23, Li discloses a method of a user equipment (UE), the method comprising:
receiving, via a Radio Resource Control (RRC) message (fig.5 element 2a wherein the UE receives an RRCConnectionReconfigure), a resource configuration (fig.5 which teaches the grant-free resource allocation) of a first configured grant (fig.5 which teaches a grant free resource allocation (e.g. a configured grant) or semi-persistent resource allocation) to be used in a RRC inactive state (par.[0132] which recites, in part, “Grant-free access allocation may be configured and/or re-configured by the access network (e.g., gNB) via RRC signaling at any time, i.e. either at RRC-CONNECTED state or RRC-INACTIVE state.”, par.[0136] the UE receives a grant-free UL resource allocation via RRC while in RRC_Inactive);
performing a first new transmission using the first configured grant in RRC inactive state (fig.5 step 6(a) through 6(c) which discloses that the data is sent in RRC_Inactive based on the grant which was received via RRC, par.[0138]);
receiving, after the performing the first new transmission using the first configured grant (fig.5 wherein the UE receives grant-free resource allocation and performs mobile originated (MO) uplink transmission), an uplink grant (fig.5 element 7a wherein the eNB/gNB NACK the uplink transmission using the grant-free resources, and transmits on a downlink UL-Grant), associated with a Hybrid Automatic Repeat Request (HARQ) process (par.[0139] teaches that the gNB/TRP may have failed to decode the received data and responds back with a “NACK” and an UL grant. Par.[0134] teaches that the grant-free configuration parameters includes HARQ, thus the NACK to uplink data in step 6 corresponds to the HARQ process for the SDT/EDT uplink transmission, and the gNB transmits “NACK” with UL grant), in RRC inactive state via Physical Downlink Control Channel (par.[0139] describes step 7 of fig.5 wherein the UE transmits the first message and receives a NACK, e.g. control information and DCI scrambled by grant-free C-RNTI. The office notes that the UE is performing this operation in RRC_Inactive. Par.[0126]).
determining whether the uplink grant is for performance of a second new transmission or for performance of a first retransmission (par.[0139] and fig.5 which discloses that the UE receives a NACK to the first new transmission, par.[0126 – 0127] That is, the disclosure teaches the condition that the NACK is for a retransmission as opposed to a new transmission).
While the disclosure of Li teaches receiving a grant-free resource allocation while in the RRC_Inactive state, receiving a grant-free DCI that comprises a New Data Indicator (par.[0126 – 0127] and table-5), and if the data needs to be retransmitted retransmitting the data it does not disclose:
	determining, a radio network temporary identifier (RNTI) to which the uplink grant is addressed, wherein the RNTI is a first RNTI or a second RNTI;
determining, whether a new data indicator (NDI) is toggled or not toggled for the HARQ process;
determining, based on the RNTI to which the uplink grant is addressed and the whether the NDI is toggled or not toggled, whether the uplink grant received after the performing the firs new transmission using the first configured grant is for performance of a second new transmission of for a performance of a first retransmission; and
	performing the second new transmission using the uplink grant in RRC Inactive state is the UE determines that the uplink grant is for performance of the second new transmission.  
	In an analogous art, Kim discloses: 
	determining, a radio network temporary identifier (RNTI) to which the uplink grant is addressed, wherein the RNTI is a first RNTI or a second RNTI (par.[0330] describes SPS (e.g. configured grant or grant-free) scheduling carried in DCI on physical downlink control channel. Par.[0334 – 0335] teaches a HARQ retransmission mechanism, wherein the UE may receive UL grant for retransmission, via a dynamic UL grant (e.g. the UL grant received after performing SPS transmission) par.[0337 – 0339] describes dynamic C-RNTI) or a second RNTI (par.[0340] Indication with SPS C-RNTI); 
	determining, whether a new data indicator (NDI) is toggled or not toggled for the HARQ process (par.[0338 – 0339] describes identifying the RNTI which is associated with the user based upon connected state, and then checking the NDI for toggle in the message with the RNTI therein);
	determining, based on the RNTI to which the uplink grant is addressed and the whether the NDI is toggled or not toggled, whether the uplink grant received after the performing the firs new transmission using the first configured grant is for performance of a second new transmission of for a performance of a first retransmission (par.[0337 – 0339] describes a dynamic grant with C-RNTI as opposed to SPS with SPS C-RNTI, and determining whether or not the NDI is toggled with respect to a new transmission or retransmission).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the techniques as discussed Li for grant-free uplink transmission, with HARQ process as discussed in Kim. The motivation/suggestion would have been to allow for a UE to determine the type of uplink transmission the control information is directed to.
While Li and Kim teach reception of grant-free resources using an RRC message, performing a grant-free uplink transmission in an RRC_INACTIVE, and receiving a NACK to the uplink while also receiving an UL-Grant and performing a retransmission using the UL-grant, they do not disclose:
	performing the second new transmission using the uplink grant in RRC Inactive state.
	In an analogous art, Kim-B discloses performing the second new transmission using the uplink grant in RRC inactive state (par.[0091] which recites, in part, “On the other hand, since the retransmission timing is not defined in the asynchronous HARQ, the base station provides information on which HARQ process this transmission belongs to and whether this transmission is initial transmission or retransmission through the physical downlink control channel (PDCCH) physical channel every time the retransmission is performed”. Par.[0195] disclose that the UE may transmit data in the RRC_Inactive).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Li and Kim, with the methods as discussed in Kim-B for receiving a DCI with an indication of a new transmission or a retransmission. The motivation/suggestion would have been to reduce signalling overhead, enable quicker state transition to RRC_Connected or RRC_Idle, and saving battery power (Kim-B: par:[0163]).
the combination of Li, Kim, and Kim-B: and in particular Li teaches an RNTI which is used for both RRC_CONNECTED and RRC_INACTIVE, however, they do not explicitly disclose:
the first RNTI is used in RRC connected mode and is reused in RRC_INACTIVE state and the second RNTI is configured in RRC Connected mode and is to be used in RRC Inactive State, or;
the first RNTI is configured in RRC connected mode and is to be used in RRC inactive state, and the second RNTI is used in RRC connected mode and is reused in RRC inactive state.
However, the technique for configuring an I-RNTI in connected mode for use in an inactive mode where the context of the UE is stored at the network, or the use of C-RNTI or CS-RNTI and promoting the RNTI for use inactive or connected was well-known prior to effective filing date of the claimed application. For example, the disclosure of Lee teaches:
the first RNTI is used in RRC connected mode and is reused in RRC_INACTIVE state (par.[0173] describes a type-1 and type-2 configured grant configurations, and par.[0174] describes addressing the type-1 configuration to the CS-RNTI, wherein the type-1 or type-2 configuration is used for SDT/EDT on the uplink and in RRC_INACTIVE) and the second RNTI is configured in RRC Connected mode and is to be used in RRC Inactive State (par.[0257] describes the configuration of a configured grant, wherein the configuration comprises the Inactive RNTI (I-RNTI), wherein the I-RNTI is configured before the UE enters into RRC_INACTIVE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed application to apply the SDT/EDT methods as discussed in Li, with the determination of a first RNTI or second RNTI, along with the NDI as discussed in Kim, with the transmission of SDT using the uplink grant while the UE is in RRC_INACTIVE as discussed in Kim-B, with the particular RNTI as discussed in Lee. The motivation/suggestion would have been that the reuse of RNTI allows for reduced signaling overhead between the UE and network, further, particular RNTI may signal alone whether a grant is for retransmission or new transmission (Lee: par.[0174 – 0176]).
Regarding claims 24, Kim-B discloses determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission is based on an new data indicator (NDI) in the uplink grant (par.[0091] which recites, in part, ““More specifically, information on which HARQ process this transmission is transmitted through the HARQ process ID field in the PDCCH, and information on whether this transmission is the initial transmission or the retransmission indicates retransmission when the corresponding bit is not changed compared to the existing value and indicates new transmission when the corresponding bit is changed to other values new transmission, using a new data indicator (NDI) bit in the PDCCH”).



	 

Regarding claim 25, Kim-B discloses:
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the second new transmission if the NDI is considered to be toggled (par.[0091] discloses that when the NDI indicates a new transmission then the bit is a new value. That is if the value for retransmission is, then then the new value could be 1, that is the value is toggled); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the indication is considered to be not toggled (par.[0091] discloses when the NDI indicates retransmission the bit value is the old value. That is, the disclosure teaches that new transmissions are indicated by a first value that is changed and retransmission are another value different from the first value that indicates a retransmission is unchanged thus the bit is untoggled).

Regarding claims 26, Kim discloses:
the determining whether the uplink grant (par.[0337 – 0339] describes a dynamic grant (e.g. an UL grant)) is for performance of the second new transmission (par.[0338 – 0339] describes determining if the NDI is toggled or not in combination with the type of RNTI e.g. SPS-RNTI or dynamic C-RNTI) or for performance of the first retransmission (par.[0337 – 0340] describes determining whether retransmission or new transmission) comprises determining that the uplink grant is for performance of the second new transmission if the RNTI is a first RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission); and 
the determining whether the uplink grant is for performance of the second new transmission or for performance of the first retransmission comprises determining that the uplink grant is for performance of the first retransmission if the RNTI is a second RNTI (par.[0337 – 0340] describes determining whether retransmission or new transmission).

Regarding claims 27, Kim-B discloses:
the RNTI indicates that the uplink grant is for performance of a new dynamic scheduled transmission or a retransmission of a dynamic scheduled transmission if the RNTI is a the first RNTI (par.[0337 - 0339] describes the C-RNTI which is configured to indicate a retransmission for Dynamic Resource Allocation (e.g. dynamic scheduled transmission) ); and
the RNTI indicates that the uplink grant is for performance of a retransmission of a configured transmission if the RNTI is the second RNTI (par.[0340 – 0342] describes the reception of the SPS C-RNTI which indicates retransmission of SPS)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-13, 15, and 17-22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ying et al. (US 2018/0323909 A1) “Hybrid Automatic Repeat Request for Uplink Ultra-Reliable and Low-Latency Communications”
Kim et al. (US 2021/0153086 A1), “Communication Method and Device in Mobile Communication System”
Lee et al. (WO 2020/032530 A1), “Method of Transmitting Uplink Signals, and Device Therefor”
Ying et al. (US 2018/0368117 A1) “Procedure, Base Station and User Equipment for Uplink Transmission Without Grant”
Lee et al. (US 2021/0298085 A1) “Method and Apparatus for Determining Whether to Perform Transmission on a Random Access or a Configured Grant in Wireless Communication System” par.[0229 – 0248]
Babaei (US 2021/0259040 A1) “Wireless Device and Wireless Network Processes in Inactive State” 
Tsai et al. (US 2021/0307055 A1) “Method and User Equipment for Configured Grant Configuration”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                           
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411